DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2013/0317979 to Marathe et al. (“Marathe”).

As to independent claim 1 and similarly recited independent claim 12, a method (¶ 0028-0030) for setting at least one communication parameter of a communication module of a charging station (Intended use is not given patentable weight. MPEP § 2111.02), wherein the communication module is used for communication via an interface of the charging station (Intended use is not given patentable weight. MPEP § 2111.02) the method comprising: transmitting authentication data from a calibration device to the communication module (¶ 0028), the calibration device coupled to the interface (¶ 0028); transmitting a value for the at least one communication parameter from the calibration device to the communication module (¶ 0029); and setting the at least one communication parameter by the communication module on a basis of an evaluation of the authentication data by the communication module according to the transmitted value (¶ 0028-0030).


As to claim 2, the method of claim 1, further comprising: receiving by the calibration device a communication signal from the communication module; and determining by the calibration device the value for the at least one communication parameter on the basis of the received communication signal (¶ 0030).

As to claim 3, the method of claim 2, wherein the communication signal comprises at least one data message and the value is determined on the basis of the at least one data message (¶ 0028).

As to independent claim 4 and similarly recited independent claim 15, a method (¶ 0028-0030) for setting at least one communication parameter of a communication module of a charging station (Intended use is not given patentable weight. MPEP § 2111.02), wherein the communication module is used for communication via an interface of the charging station (Intended use is not given patentable weight. MPEP § 2111.02), the method comprising: transmitting authentication data from a calibration device to the communication module (¶ 0028), wherein the calibration device is coupled to the interface (¶ 0028); receiving by the calibration device a communication signal from the communication module (¶ 0029); evaluating, by the calibration device, the communication signal to determine at least one signal parameter (¶ 0029); transmitting the at least one signal parameter from the calibration device to the communication module (¶ 0029); and setting, by the communication module, the at least one communication parameter on the basis of the at least one signal parameter and an evaluation of the authentication data (¶ 0028-0030).

As to claim 5, the method of claim 4, wherein the communication signal comprises at least one data message and the signal parameter is determined on the basis of the at least one data message (¶ 0028).

As to claim 6, the method of claim 1, wherein the value, a change of the value, or the value and the change of the value of the at least one communication parameter is transmitted to a control center (¶ 0037).

As to claim 7 and similarly recited claim 17, the method of claim 1, wherein the at least one communication parameter is set in an automated manner if the calibration device has been authenticated (¶ 0037).

As to claim 8 and similarly recited claim 18, the method of claim 1, wherein the setting of the at least one communication parameter is monitored by the calibration device (¶ 0029).

Allowable Subject Matter
Claims 9-11 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11 and 19-21 would be allowable if amended as detailed above because the prior art of record does not teach or suggest a method having the combinations of limitations as recited in claims 9, 10, 19, or 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851